Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-7, 9-12, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite, as only copolymer of ethylene and propylene, SBS, SEBS, SEPS, and elastomer derived from LDPE (viz. a subset of the elements in the Markush group) are actual thermoplastic elastomers.  As such, it is not clear if claim 1 requires layer B to be constituted solely of the actual thermoplastic elastomers listed (and combinations thereof) or if the limitation of “thermoplastic elastomer” in relation to layer B should be ignored, so that layer B should be considered to be constituted of one or more elements of the Markush group listed.  It is noted that If the former interpretation is adopted, then the Markush group contains extraneous elements, because neither LLDPE nor homopolymer of propylene is a thermoplastic elastomer by standard definition of “thermoplastic elastomer” as accepted in the art.  Alternatively, if Applicant actually wishes to require layer B to be consisted of a polymer 
As claim 2, 5-7, 9-12, and 14 depend on claim 1, and as the limitations of dependent claims do not resolve the aforementioned issue in claim 1, claims 2, 5-7, 9-12, and 14 are also held to be rejected.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-7, 9-12, 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As amended, claim 1 requires the layer B to “[consist] of a thermoplastic elastomer selected from the group consisting of from (sic.) LDPE, LLDPE, homopolymer propylene, ethylene-propylene copolymer … and combinations thereof” (emphases added).  It is noted the original support for this limitation requires the layer B to “[comprise] a thermoplastic elastomer from LDPE, LLDPE, homopolymer propylene, ethylene-propylene copolymer … and combinations thereof” (emphasis added).  The written description issue arises because the original support does not require layer B to be a layer made of a thermoplastic elastomer, because “thermoplastic elastomer” is considered to be associated only with LDPE and not with any of the other polymers listed (including LLDPE and homopolymer propylene).  As amended, two of polymer materials recited in the Markush group associated with polymer of layer B are literally a thermoplastic elastomer that is LLDPE and a thermoplastic elastomer that is homopolymer propylene, and the specification does not disclose the usage of either of these (at least because neither LLDPE nor homopolymer propylene is a thermoplastic elastomer, see discussion in ¶ 3 above).
As claim 2, 5-7, 9-12, and 14 depend on claim 1, and as the limitations of dependent claims do not resolve the aforementioned issue in claim 1, claims 2, 5-7, 9-12, and 14 are also held to be rejected.

Response to Amendment
Applicant’s arguments with respect to 35 U.S.C. 112(a) rejection of claims 3-4 and 16 (pg. 6 ¶ 7+ of response filed on 10 December 2021, henceforth “Response”) have been fully considered.  In view of the cancellation of the claims in question, the rejection has been withdrawn.
Applicant’s arguments with respect to 35 U.S.C. 112(b) rejection of claims 1-14 and 16 (pg. 7 ¶ 1+ of Response) have been fully considered.  In view of the amendments to claim 1, the 35 U.S.C. 112(b) rejection of claims 1-14 and 16 has been withdrawn.
Applicant’s arguments with respect to all prior art rejections relying upon at least Traser and Rawlings (pg. 7 ¶ 6+ of Response) have been fully considered.  These rejections have been withdrawn, because none of the previously cited references (viz. Traser, Rawlings, Rawlings ‘823, and Senich) can read on amended claim 1.  However, due to 35 U.S.C. 112(a) and 35 U.S.C. 112(b) issues present in amended claim 1, claim 1 is not considered to be patentable.
 
Concluding Remarks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 





/Z. Jim Yang/Primary Examiner, Art Unit 1781